          Case 2:19-cv-01121-APG-NJK Document 73 Filed 08/31/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 NEVADA PROPERTY 1, LLC,                                Case No.: 2:19-cv-01121-APG-NJK

 4          Plaintiff                                 Order Denying Without Prejudice Motions
                                                       for Default Judgment and for Attorney’s
 5 v.                                                                   Fees

 6 KIWIBANK LIMITED, et al.,                                       [ECF Nos. 70, 72]

 7          Defendants

 8         Plaintiff Nevada Property 1, LLC moves for default judgment against defendants Tek

 9 Leng Roland Kim and Chee Kong Hiew. ECF No. 70. However, the plaintiff’s motion contains

10 no analysis of the relevant factors under Eitel v. McCool, 782 F.2d 1470, 1471 (9th Cir. 1986). I

11 therefore deny the motion without prejudice to the plaintiff refiling a properly supported motion

12 for default judgment. I also deny without prejudice the related motion for attorney’s fees.

13         I THEREFORE ORDER that plaintiff Nevada Property 1, LLC’s motion for default

14 judgment (ECF No. 70) and related motion for attorney’s fees (ECF No. 72) are DENIED

15 without prejudice.

16         DATED this 31st day of August, 2020.

17

18
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
19

20

21

22

23
